DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.: 11,147,099 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim of instant application is broad than the U.S. patent.

Instant Application No.: 17447762
Patent No.: US 11,147,099 B2
Claim 1,	 A method of wireless communication, comprising: 
communicating, by a first wireless communication device with a second wireless communication device in a first frequency band, a first downlink (DL) communication signal indicating information associated with a transmission opportunity (TXOP) in a second frequency band different from the first frequency band; and 


communicating, by the first wireless communication device with the second wireless communication device in the second frequency band based on the first DL communication signal, a second DL communication signal during the TXOP.  

Claim 1,	 A method of wireless communication, comprising: 
       communicating, by a first wireless communication device with a second wireless communication device in a first frequency band, a first downlink (DL) communication signal including an indication of whether a transmission opportunity (TXOP) in at least one subband of a second frequency band has been reserved, the second frequency band being different from the first frequency band; and
       communicating, by the first wireless communication device with the second wireless communication device in the second frequency band based on the first DL communication signal, a second DL communication signal during the TXOP.




Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Per review of claim of claim, it is not clear how the invention is enabled.  The claim is not clear about elements which process or execute instructions. Per review of drawings and specifications, Fig. 5, paragraphs [0072]-[0076], Fig. 5 illustrates user equipment 500, processor 502, memory 504 and instructions 506.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear how the invention is carried out or achieved through single claim.  Further explanation is solicited.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., (Pub. No.: US 2017/0063479 A1).

Regarding Claim 1,	 Kim discloses a method of wireless communication, comprising: (Kim, Fig. 12, paragraph [0256] UE is configured to perform wireless communication.  The reference is related to wireless communication system which discloses transmission opportunity duration supporting unlicensed band and device supporting same.  The reference discloses licensed and unlicensed spectrum, PCell, and SCell, etc.  The paragraphs [0001]-[0023], Figs. 12-17, paragraphs [0255]-[0301] are applicable.  Fig. 23, paragraphs [0054], and [0356]-[0367] describe hardware aspects of the method)
communicating, by a first wireless communication device with a second wireless communication device in a first frequency band, a first downlink (DL) communication signal indicating information associated with a transmission opportunity (TXOP) in a second frequency band different from the first frequency band; and (Kim, Abstract, Figs. 12-17, [0255]-[0301], Fig. 12, paragraphs [0256]-[0257], Fig. 12 illustrates a CA environment supported in an LTE-U system.  UE is configured to perform wireless communication in each of a licensed band and an unlicensed band by using two component carriers (CCs).  A carrier of the band be a primary CC (PCC or PCell), and a carrier of the unlicensed band be a secondary CC (SCC of SCell), Fig. 15, paragraph [0292] discloses regarding indicating.  Various paragraphs disclose DL/DL transmission, PDCCH and enhanced PDCCH, paragraphs [0079], [0089], [0162]-[0163] disclose DL signal/DL signal transmission procedure)
communicating, by the first wireless communication device with the second wireless communication device in the second frequency band based on the first DL communication signal, a second DL communication signal during the TXOP.  (Kim, Abstract, Fig. 13, paragraphs [0268]-[0273], Fig. 13 illustrates one of the methods of configuring transmission opportunity TXOP duration, paragraphs [0255]-[0301])

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463